Order entered June 27, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00265-CV

                               JOHN T. JENKINS, Appellant

                                             V.

COUNSELORS LINDSAY L. LAMBERT AND CHERYL R.WORLEY, ET AL, Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-04402

                                         ORDER
       We DENY appellant John T. Jenkins’s June 24, 2013 motion to disregard and strike

appellee Lindsay L. Lambert’s motion to dismiss.




                                                   /David W. Evans/
                                                   DAVID W. EVANS
                                                   JUSTICE